Case 1:17-cv-00931-AJN-BCM Document 185 Filed 03/08/19 Page 1 of 2
                                                  Application DENIED. Attorney
                                                  Pawar may include his "scope"
                                                  arguments in his response, which
                                                  remains due March 20, 2019 as
                                                  previously scheduled.
                                                  SO ORDERED.
Mar 08 2019


                                                      ______________
                                                      Barbara Moses, U.S.M.J.
                                                      March 8, 2019
Case 1:17-cv-00931-AJN-BCM Document 185 Filed 03/08/19 Page 2 of 2
